DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 16 June 20120. Claims 1-6 and 8-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/FR2017/000192, filed 12 October 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 08 April 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication number (2005032688, presumably to BELOV et al.) of Citation No. 1 under US Patent Application Publication is in error.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIGs. 3, 4, 5, and 8 are illegible or of low resolution. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
“the plurality of capillary ducts passing…” (line 5, or simply “capillary ducts” if preferred);
“each of the plurality of capillary ducts…” (line 8, or simply “capillary ducts” if preferred);
“of solid material, the at least one empty tubular channel being open so as to…” (line 11); and
“0.5 times a diameter of the at least one empty tubular channel;” (line 15).
Claim 5 is objected to because of the following informalities:
“0.05 times and 0.25 times the diameter of the at least one empty tubular channel” (line 3).
Claim 6 is objected to because of the following informalities:
“diameter of the at least one empty tubular channel” (line 4).
Claim 8 is objected to because of the following informalities:
“wherein the diameter of the at least one empty tubular channel” (line 2).
Claim 13 is objected to because of the following informalities:
“wherein the diameter of the at least one empty tubular channel” (line 1).
Claim 14 is objected to because of the following informalities:
“wherein the diameter of the at least one empty tubular channel” (line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, “the duct” is recited in the phrase “a thickness of the secondary material defines, inside the duct, at least one empty tubular channel of solid material…”. Earlier, multiple ducts (“a plurality of capillary ducts”) was introduced in the claim. It is unclear whether Applicant requires every duct or only a single duct to be defined by the limitation presented in the phrase. If Applicant intends to require each duct to have this limitation, please amend accordingly, e.g., “a thickness of the secondary material defines, inside each of the plurality of capillary ducts
	Regarding Claim 1, there is a lack of antecedent basis for “the method conditions” in the third to last line.
	Regarding Claim 1, it is unclear what Applicant intends by the phrase “an optimum mobile phase” in the fourth to last line. What is being optimized? Is the speed of the mobile phase being optimized? Or is the mobile phase composition optimized?
	Regarding Claim 1, it is unclear whether Applicant is referencing the earlier introduced “gaseous, liquid, or supercritical mobile phase containing species to be separated” or a wholly new and unique mobile phase in the phrase “a speed of an optimum mobile phase defined by the minimum of the Van Deemter curve of a majority separating compound” near the end of the claim.
	Regarding Claim 1, it is unclear whether the limitation “the cumulative volume” in the second to last line is referencing the total volume of the space delimited by the capillary ducts (i.e., the walls and the internal hollow cylindrical portion of each duct) or the total volume of the walls of the capillary ducts (i.e., excluding the internal hollow cylindrical portion of each duct). 
	Regarding Claim 6, there is insufficient antecedent basis for “the optimum moving phase speed” in line 5. Did Applicant instead intend “the optimum mobile phase speed”?

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
	Regarding Claim 1, it is unclear how “the method conditions” in the third to last line is related to the claimed method. No such “method conditions” have been introduced anywhere in the claim; such an omission renders the claim incomplete and will not be considered until addressed. Claims 2-6 and 8-14 are also rejected due to their dependence on Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BELOV et al. (US PGPub 2005/0139536 A1) in view of LOBINSKI et al. (Trends in Analytical Chemistry, 18, 7, 1999, pg. 449-460).
	Regarding Claim 1, BELOV discloses a multicapillary column and the use of said column for sample preparation (p0002). As shown in FIG. 1, the multicapillary column comprises a plurality of uniform capillary tubes that receives a sample in a mobile phase at a first end of the column and discharges a separated sample at a second end of the column; said column comprises silica (i.e., a plurality of capillary ducts formed in at least one first material, the ducts passing through the packing between an upstream face through which the mobile phase enters the packing and a downstream face through which the mobile phase leaves the packing; p0020; p0023; FIG. 1). The capillary tubes are coated with an insoluble stationary phase having a thickness correlated with the radius of the individual capillaries (i.e., each duct comprises, on at least one portion of the inner wall thereof, at least one secondary material; p0020, p0022). One such stationary phase includes, e.g., a C-18 stationary phase (i.e., at least one secondary material consisting of an organic gel or porous mineral; Example 4, p0037-0038). One exemplary column disclosed in Example 8 is a 2.3 mm OD multicapillary column comprising 1,000 capillaries having 40 µm diameters, i.e., a 30.2% cumulative volume of capillary ducts (i.e., the cumulative volume of the capillary ducts is more than 15% of a total packing volume; p0045).
BELOV is deficient in explicitly disclosing the thickness of the secondary material being between 0.05 times and 0.5 times a diameter of the channel.
However, BELOV discloses that the radii of the capillaries in a multicapillary column are uniform but not identical, i.e., mobile phase would move faster through wider capillaries than in narrower capillaries; this affects the efficiency of the multicapillary column (p0018). By depositing a stationary phase in each capillary such that the thickness of the stationary phase for each capillary is correlated with the radius of that capillary, the efficiency of the multicapillary column can be improved (p0026-0029). This deposition can be controlled so that the thickness of the stationary phase in each capillary can be optimized, e.g., by varying such factors as pumping speed, oven curing speed, etc. (p0035). Thus, the claimed parameter of secondary material thickness is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Therefore, the claimed range of the thickness of the secondary material being between 0.05 times and 0.5 times a diameter of the channel would have been obvious to one skilled in the art prior to the effective filing date of the invention.
 BELOV is deficient in disclosing that a velocity of the mobile phase is between 5.0 times and 50 times a speed of an optimum mobile phase defined by the minimum of the Van Deemter curve of a majority separating compound under method conditions.
LOBINSKI discloses that the speed of an analyte through a capillary is dependent on the efficiency of the capillary, which in turn is dependent on the retention for that analyte governed by the amount of stationary phase in the capillary (§3.2, pg. 451, par. 1). Stationary phase amount in each capillary for a multicapillary column is further recognized to be controllable by a suitable coating procedure (§3.1, pg. 451, par. 3) such that the film thickness of the stationary phase in each capillary is proportional to the radius of each capillary (§3.2, pg. 451-452). For microcapillary systems, the maximum efficiency of the column is recognized over a broad carrier gas velocity range, as shown in Van Deemter curves (FIG. 1) wherein high flow rates can be used to shorten chromatographic separations without sacrificing resolution for the analyte of interest, i.e., higher volumetric flow rates can be used than in conventional capillary chromatography (§3.3, pg. 452-453; FIG. 1). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a velocity of the mobile phase between 5.0 times and 50 times the minimum of the Van Deemter curve as disclosed by LOBINSKI for the separation of a target species disclosed by BELOV.
Regarding Claim 2, modified BELOV makes obvious the method of Claim 1. BELOV further discloses sample fractionation and enrichment (Examples 7-9). Furthermore, the instantly claimed limitation “wherein the exchange of materials is conducted in such a way as to achieve a chromatographic separation” is considered an intended result of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 3, modified BELOV makes obvious the method of Claim 1. Modified BELOV is deficient in explicitly disclosing the exchange of materials is conducted in a plurality of cycles. 
However, BELOV does disclose the multicapillary columns are highly efficient and can be used for sample concentration and enrichment (Example 9, p0047-0049), i.e., depending on the desired concentration of a target analyte, one of ordinary skill in the art would find it obvious to practice a plurality of enrichment cycles or purification cycles to obtain said desired analyte concentration. Thus, absent showings of unexpected results or criticality to such a practice of a plurality of cycles, other than to further enrich or concentrate a target analyte, such a limitation would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claims 4, 11, and 12, modified BELOV makes obvious the method of Claim 3. Modified BELOV is deficient in disclosing cycle times of less than 600 seconds, 180 seconds, or 30 seconds. 
However, BELOV teaches that the disclosed microcapillary columns are highly efficient and can be operated more rapidly than conventional alternatives (p0048). As also disclosed by LOBINSKI, the mobile phase velocity through microcapillary columns is significantly greater than those of conventional columns (Table 1, FIG. 1, pg. 452). Furthermore, LOBINSKI recognizes that column length, to a certain point, affects the efficiency of microcapillary columns (§3.1, pg. 451). Indeed, depending on the column length and the mobile phase velocity among other factors, the speed at which a column cycle is run and therefore, cycle time, can be controlled by one of ordinary skill in the art. Thus, the claimed cycle times of less than 600 seconds, 180 seconds, and 30 seconds would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claims 5 and 6, modified BELOV makes obvious the method of Claim 1.  Modified BELOV is deficient in explicitly disclosing the thickness of the secondary material being between 0.05 times and 0.35 times the diameter of the channel or between 0.01 times and 0.15 times the diameter of the channel.
However, BELOV discloses that the radii of the capillaries in a multicapillary column are uniform but not identical, i.e., mobile phase would move faster through wider capillaries than in narrower capillaries; this affects the efficiency of the multicapillary column (p0018). By depositing a stationary phase in each capillary such that the thickness of the stationary phase for each capillary is correlated with the radius of that capillary, the efficiency of the multicapillary column can be improved (p0026-0029). This deposition can be controlled so that the thickness of the stationary phase in each capillary can be optimized, e.g., by varying such factors as pumping speed, oven curing speed, etc. (p0035). Thus, the claimed parameter of secondary material thickness is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Therefore, the claimed ranges of the thickness of the secondary material being between 0.05 times and 0.25 times the diameter of the channel or between 0.01 times and 0.15 times the diameter of the channel would have been obvious to one skilled in the art prior to the effective filing date of the invention.
Modified BELOV is deficient in disclosing the velocity of the mobile phase is between 5 times and 25 times the optimum [mobile] phase speed.
However, LOBINSKI discloses that the speed of an analyte through a capillary is dependent on the efficiency of the capillary, which in turn is dependent on the retention for that analyte governed by the amount of stationary phase in the capillary (§3.2, pg. 451, par. 1). Stationary phase amount in each capillary for a multicapillary column is further recognized to be controllable by a suitable coating procedure (§3.1, pg. 451, par. 3) such that the film thickness of the stationary phase in each capillary is proportional to the radius of each capillary (§3.2, pg. 451-452). For microcapillary systems, the maximum efficiency of the column is recognized over a broad carrier gas velocity range, as shown in Van Deemter curves (FIG. 1) wherein high flow rates can be used to shorten chromatographic separations without sacrificing resolution for the analyte of interest, i.e., higher volumetric flow rates can be used than in conventional capillary chromatography (§3.3, pg. 452-453; FIG. 1). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a velocity of the mobile phase between 5 times and 25 times the optimum [mobile] phase speed.
Regarding Claims 8, 13, and 14, modified BELOV makes obvious the method of Claim 1. BELOV further discloses a microcapillary column comprising capillaries of 10 µm diameters (p0034).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BELOV et al. (US PGPub 2005/0139536 A1) in view of LOBINSKI et al. (Trends in Analytical Chemistry, 18, 7, 1999, pg. 449-460) as applied to Claim 1 above, and further in view of MALIK et al. (US PGPub 2013/0071945 A1).
	Regarding Claims 9 and 10, modified BELOV makes obvious the method of Claim 1. Modified BELOV is deficient in explicitly disclosing the secondary material is a silica gel or a polymeric gel.
	However, silica gels and polymeric gels are commonly used in capillary methods. As disclosed by MALIK, silica-based sol-gel coatings for capillaries, e.g., poly(dimethylsiloxane), are commonly used (i.e., wherein the secondary material is a silica gel; wherein the secondary material is a polymeric gel; p0002). Absent showings of unexpected results or criticality as to the type of secondary material, the claimed silica gel or polymeric gel would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention as disclosed by MALIK for the method made obvious by modified BELOV. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777